Citation Nr: 1753963	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  13-29 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease of the right lower extremity.

2.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.  

3.  Entitlement to an initial compensable rating for a surgical scar on the chest.

4.  Entitlement to an initial compensable rating for a surgical scar on the left leg. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a gastrointestinal condition, claimed as secondary to service-connected PTSD.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a sleep disorder.  
9.  Entitlement to an earlier effective date prior to March 7, 2012 for special monthly compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from March 1968 to January 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A September 2013 rating decision granted a TDIU from October 27, 2010 to March 24, 2013.  The Veteran has been in receipt of a total schedular rating since March 24, 2013.  Since the TDIU claim was a full grant of benefits, this issue is moot and does not require further consideration by the Board.

The issues of entitlement to a higher initial rating for peripheral vascular disease of the lower extremities, entitlement to service connection for hypertension, entitlement to service connection for a gastrointestinal condition, entitlement to service connection for tinnitus, entitlement to service connection for a sleep disorder, and entitlement to an earlier effective date for special monthly compensation at the housebound rate are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The surgical scar of the chest and leg are superficial and painful; the scars do not have any other disabling effects.

2.  Tinnitus is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a surgical scar of the chest and left leg have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107(b) (2014); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face and neck and is not applicable in this case. 

Diagnostic Code 7801 is not applicable because the scars are not deep or non-linear.

Diagnostic Code 7802 does not apply because the neither of the scars have an area of 144 square inches (929 sq. cm.) or greater.

According to Diagnostic Code 7804, a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three of four scars that are unstable or painful.  A 30 percent rating is assignable for five or more scars that are unstable and painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.

Diagnostic Code 7805 pertains to other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804.  Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.

Medical records reflect that the Veteran underwent coronary artery bypass surgery in February 2002.  A May 2013 rating decision granted service connection for a chest scar, status post heart surgery, and assigned a non-compensable rating from October 2011.  The May 2013 rating decision granted service connection for a scar on the left leg, status post vein harvest, and assigned a non-compensable rating from October 2011.  

In January 2013, the Veteran was examined by a contract examiner in England.  The Veteran reported a full-length, left leg, long saphenous vein harvest scar.  He reported that the scar felt inflamed and that it pulled.  The Veteran reported a median sternotomy scar that pulled and itched.  On physical examination, there was a well-healed, 7.5-inch scar on the chest.  The scar was slightly hypertrophic at the lower third, where it itched.  There was a 22-inch vein harvest scar on the medial aspect of the left leg.  The scar was smooth and well-healed.  The examiner assessed itchy and uncomfortable scars.

Based on the evidence of pulling and itching associated with the scars, the evidence more closely approximates painful scars.  Therefore, on review, the Board finds that a 10 percent rating is warranted under Diagnostic Code 7804 for two painful scars.   A higher rating is not warranted under Diagnostic Code 7804, as the Veteran does not have more than two painful scars.  A higher rating is also not assignable under any other diagnostic codes, as there are no other identified disabling effects associated with the scars.  In reaching this determination, the Board has considered the benefit of the doubt rule.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).

Service Connection for Tinnitus

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2017).

The Veteran's occupational specialty was light weapons infantry.  Based on his service occupation, noise exposure in service is conceded.

Acoustic trauma in service has been conceded. He is currently diagnosed with tinnitus.  The remaining inquiry is whether his current diagnosis is related to the acoustic trauma in service. 

A May 2013 VA examination provided a negative nexus opinion.  The examiner's rationale was that service treatment records are silent for complaints of hearing loss and tinnitus, and there was no evidence of tinnitus until 2013.  However, the Board finds the statements of the Veteran regarding his tinnitus since service competent and credible.  Accordingly, the Board finds that tinnitus is etiologically related to military service.





ORDER

A 10 percent rating is granted for a surgical scar of the left leg and chest.

Service connection for tinnitus is granted.  

REMAND

Initial ratings for peripheral vascular disease of the right and left lower extremities 

Peripheral vascular disease is rated according to Diagnostic Code 7114.  A 40 percent rating is assigned for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour; and tropic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  

A January 2013 contract examination noted marked peripheral edema.  There were no palpable pulses below the popliteals in either leg, and there was hair loss below the knees.  There was good capillary return.  The January 2013 contract examination did not address whether the Veteran has claudication on walking or an ankle/brachial index of 0.7 or less.  On remand, the Veteran should be afforded a new examination.

Service Connection for Hypertension

The Veteran seeks service connection for hypertension, to include secondary to ischemic heart disease.  In a May 2011 written statement, the Veteran stated that hypertension is related to his heart condition.  On remand, the Veteran should be afforded a VA examination to ascertain whether hypertension is caused or aggravated by his service-connected ishemic heart disease.  




Service Connection for a Gastrointestinal Condition

The Veteran seeks service connection for a gastrointestinal condition, including as secondary to service-connected PTSD.  A contract examination in June 2013 reflects that the Veteran reported complaints of diarrhea and vomiting.  The examination noted undiagnosed gastrointestinal dysfunction, which might be endocrinological or due to gut ischemia.  The examination did not include an etiology opinion.  On remand, the Veteran should be afforded a VA examination to ascertain whether a gastrointesintal condition is caused by, or aggravated by, service-connected PTSD. 

Service Connection for a Sleep Disorder

The Veteran seeks service connection for a sleep disorder, to include secondary to service-connected PTSD.  The June 2013 contract examination did not include an etiology opinion.  On remand, the Veteran should be afforded a VA examination to ascertain whether a gastrointestinal condition is caused by, or aggravated by, service-connected PTSD. 

With regard to the Veteran's claims for a special monthly compensation (SMC) at the housebound rate, the Board finds that adjudication of that issue must be deferred pending development of the other inextricably intertwined issues.  The pending service connection and increased rating claims must be resolved prior to final appellate review of the Veteran's claims for either SMC claim, as the outcome of those service connection claims may impact the outcome of the Veteran's claim for an earlier effective date for SMC.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for peripheral vascular disease of the lower extremities.  The examiner should review the claims file in conjunction with the examination.  The review of the claims file should be notated in the examination report. 

The examiner should identify all symptoms and manifestations for each lower extremity peripheral vascular disease disability; and provide an ankle/brachial index (ABI) for each lower extremity based on current testing.  The examiner must comment on the presence of any of the following for each lower extremity peripheral vascular disease disability: 

 (a) claudication on walking, and if so, at what distance in yards does it occur, when walking at 2 miles an hour on a level grade; 

 (b) diminished or absent peripheral pulses; 

 (c) trophic changes, such as thin skin, absence of hair, dystrophic nails; 

 (d) persistent coldness of the lower extremity; 

 (e) ischemic limb pain at rest; and

 (f) deep ischemic ulcers.

In an ankle/ brachial index test cannot be performed, the examiner should indicate whether it is possible to estimate an ankle/ brachial index.  

2.  Schedule the Veteran for a VA examination to ascertain the etiology of hypertension.  The examiner should review the claims file in conjunction with the examination.  The review of the claims file should be notated in the examination report.

The examiner should provide an opinion as to whether hypertension is at least as likely as not proximately due to, or aggravated (worsened) by, service-connected  ischemic heart disease.

The VA examiner should provide a detailed rationale for the opinions offered.  If an opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of a current gastrointestinal condition.  The examiner should review the claims file in conjunction with the examination.  The review of the claims file should be notated in the examination report.

a)  The examiner should provide an opinion as to whether gastrointestinal dysfunction is at least as likely as not proximately due to service-connected PTSD.

b)  The examiner should provide an opinion as to whether gastrointestinal dysfunction is at least as likely as not aggravated (worsened) by PTSD.

The VA examiner should provide a detailed rationale for the opinions offered.  If an opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any diagnosed sleep disorder.  The examiner should diagnose any current sleep disorder.  The examiner should offer an opinion as to the following: 

 a) Whether it is at least as likely as not that any diagnosed sleep disorder is proximately due to, or caused by, the Veteran's service-connected PTSD. 

 b) Whether it is at least as likely as not that any diagnosed sleep disorder has been aggravated by the Veteran's service-connected PTSD. 

5.  Following completion of the requested actions, readjudicate the claims.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


